     Case 2:19-cv-00466-TLN-CKD Document 79 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRAKASH NARAYAN,                                  No. 2:19-cv-00466-TLN-CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17

18          Presently before the court is defendants’ objection to plaintiff’s second amended
19   complaint. (ECF No. 78.) On June 15, 2020, plaintiff, without leave of court and without written
20   consent from defendants, filed a document entitled “Second Amended Complaint.” (ECF No.
21   77.) Defendants move to strike plaintiff’s filing. (ECF No. 78.)
22          A party may amend a pleading once “as a matter of course” within 21 days after serving it
23   or within 21 days after service of a Rule 12 motion, whichever occurs earlier. Fed. R. Civ. P.
24   15(a)(1). After the time for amendment as a matter of course has expired, a plaintiff may amend
25   a complaint only by obtaining the court’s permission or the adverse party’s written consent. Fed.
26   R. Civ. P. 15(a)(2). If a plaintiff files his or her amended complaint without leave of court or
27   written consent, as required under Rule 15(a)(2), it has no legal effect. Hoover v. Blue Cross &
28
                                                       1
     Case 2:19-cv-00466-TLN-CKD Document 79 Filed 07/01/20 Page 2 of 2

 1   Blue Shield, 855 F.2d 1538, 1544 (11th Cir. 1988) (amended complaint had no legal effect

 2   because plaintiff improperly filed the amendment).

 3             Here, it is undisputed that plaintiff did not file his amended complaint within the

 4   timeframe of Rule 15(a)(1), meaning plaintiff had to file his amended complaint pursuant to Rule

 5   15(a)(2). It is also undisputed that plaintiff has not requested leave of court or received

 6   defendants’ written consent. Thus, plaintiff’s filing, entitled “Second Amended Complaint,” has

 7   no legal effect.

 8             Accordingly, it is HEREBY ORDERED that plaintiff’s “Second Amended Complaint”

 9   (ECF No. 77) is STRICKEN. This matter will proceed on plaintiff’s operative First Amended

10   Complaint (ECF No. 12) unless otherwise ordered.

11   Dated: July 1, 2020
                                                        _____________________________________
12
                                                        CAROLYN K. DELANEY
13                                                      UNITED STATES MAGISTRATE JUDGE

14   16.nara.466

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
